Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed 11/09/2020 have been fully considered and are persuasive with respect to claims 2-7, 10, 12, 17 and 19, but not persuasive with respect to the independent claims.
Applicant’s Remarks are not believed at present to be commensurate with the scope of independent claims 1, 15 and 18. The prior art of Spillman teaches a multi-stage centrifugal compressor. As one of ordinary skill in the art would understand the pressure increases at each stage of the multi-stage compressor from the inlet to the outlet. Therein the prior Examiner fairly and reasonably interpreted the tie-rods as coupling the low-pressure and high-pressure areas as claimed. Further, even with the amendment as filed any of the upper/lower tie-rod pairs could be construed as  directly coupling a lower and upper pressure section by way of an intermediate flange. I.e. at present there is nothing in the independent claims strictly requiring the lower pressure flange be an inlet flange and the high pressure flange be an outlet flange.
However, Applicant’s arguments are commensurate with the scope of dependent claims 2, 17, 19 and their dependents. The terms “inlet/outlet/discharge flange” are art terms and convey specific structural requirements to the claims. Specifically the inlet flange must comprise a flange at the inlet of the pump and the outlet/discharge flange must be at the outlet thereof. There is nothing in Spillman which teaches or fairly suggests such a limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2,281,631 to Spillman et al. (Spillman). 

In Reference to Claim 1:
Spillman teaches:
A ring section pump (Figure 1) comprising: a low-pressure end (end with suction inlet 2) configured to receive fluid to be pumped into the ring section pump; a high-pressure end (end with discharge outlet 4) configured to provide the fluid to be pumped from the ring section pump; and an intermediate tie rod combination (See annotated figure below with tie rods 13), wherein the intermediate tie rod combination includes an intermediate flange (9), upper tie rods (See annotated figure below), and lower tie rods, the upper tie rods couple the intermediate flange to the high-pressure end and the lower tie rods (See annotated figure below) couple the intermediate flange to the low-pressure end. In the annotated figure below, the tie rods function to couple the high-pressure and low-pressure ends with the intermediate flange, respectively. 

    PNG
    media_image1.png
    731
    569
    media_image1.png
    Greyscale

	

In Reference to Claim 8:
Spillman teaches:
The intermediate flange (9) comprises at least one intermediate flange coupling portion (area of connection with tie rods); and the ring section pump comprises adjacent ring sections or stages (7, 8) configured to receive and engage the intermediate flange coupling portion at at 
    PNG
    media_image2.png
    339
    623
    media_image2.png
    Greyscale



In Reference to Claim 15:
Spillman teaches:


In Reference to Claim 16:
Spillman teaches:
The upper couplers comprise upper tie rods (13); and the lower couplers comprise lower tie rods (13) (See first annotated figure above).


In Reference to Claim 18:
Spillman teaches:
An apparatus comprising: a low-pressure end (2) (suction portion) configured to receive fluid to be processed; a high-pressure end (4) (discharge portion) configured to provide the fluid to be processed; an intermediate tie rod combination, wherein the intermediate tie rod combination includes an one intermediate flange (9), upper tie rods, lower tie rods, the upper tie rods (13 to the right of intermediate flange 9) couple the intermediate flange to the high-pressure end and the lower tie rods (13 to the left of intermediate flange 9) couple the intermediate flange to the low-pressure end (See first annotated figure above).


In Reference to Claim 20:
Spillman teaches:
		The apparatus comprises a ring section pump (Figure 1). 

Allowable Subject Matter
Claims 2-7, 10, 12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for objecting to these claims is generally found in Applicant’s remarks filed 11/09/2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/Primary Examiner, Art Unit 3745